Citation Nr: 0101948	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant should be recognized as the veteran's 
legal widow for the purpose of determining eligibility for 
Department of Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines from February 1941 to August 1942, and in the 
Army of the United States from March 1945 to June 1946.

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a July 25, 1997 
decision of the Board of Veterans' Appeals (the Board) that 
denied her claim of entitlement to death pension benefits as 
the veteran's legal widow.  The Court in March 2000 vacated 
the July 25, 1997 Board decision and remanded the case for 
another decision taking into account matters raised in its 
order.

The record shows that the Board in June 2000 wrote to the 
appellant's representative before the Court to determine if 
the representation would continue in the claim before the 
Board.  The attorney has not responded to the Board's 
inquiry.  The Board in September 2000 wrote to the appellant 
to explain the representation matter and informed her that 
she could submit additional evidence and argument in support 
of her appeal.  She responded by letter dated in October 
2000, with several documents attached that included a copy of 
a marriage contract. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court in remanding the case pointed out that further 
development was needed since the Board had not adequately 
addressed the significance of the appellant's May 1982 
marriage contract as evidence of marriage.  The Court also 
found that the Board had not considered the validity of the 
marriage under Philippine law as it existed in May 1982.  

The record shows that the Board issued a separate decision on 
July 25, 1997 remanding the contesting claimant's appeal in 
this matter.  The Court in remanding the case observed that 
the appellant's claim could be mooted if there had been a 
final decision that resolved the contesting claimant's 
remanded claim of entitlement to death pension benefits.  
Apparently, the November 1999 decision in favor of the 
contesting claimant, issued by a hearing officer at the VA 
Regional Office (RO) in Manila, was not of record and had not 
been brought to the Court's attention.  

However, it appears that the RO did not issue notice to the 
appellant or otherwise comply with the contested claims 
procedures.  See generally, 38 C.F.R. §§ 20.500-20.504, 
20.713.  The Board observes that the recently submitted 
duplicate marriage contract, which the Court found 
significant, was apparently not before the Board or the RO 
when it issued the July 1997 decision and must be reviewed 
initially at the RO.  38 C.F.R. § 20.1304.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  See, for example, Green v. Gober, No. 
98-1348 (U.S. Vet. App. Jan. 10, 2001) (per curiam), and 
Simmons v. Gober, No. 98-354 (U.S. Vet. App. Dec. 21, 2000) 
(per curiam).


Accordingly, this case is REMANDED for the following:

1. The appellant should be advised that 
she has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should also be advised 
regarding her representation options at 
this stage of the appeal.

2.  The RO should consider the 
appellant's claim in light of the 
applicable provisions of the Philippine 
Civil Code that existed in May 1982 in 
light of the marriage contact the 
appellant has entered into evidence.  The 
RO should obtain a certified copy of the 
marriage contract offered by the 
appellant.

3.  The RO should insure that provisions 
of the VA contested claims procedures 
noted above are complied with, in 
particular the provisions regarding 
notice to the appellant of the November 
1999 determination in favor of the 
contesting claimant on the matter at 
issue.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to insure compliance with the 
remand order.  Corrective action should 
be taken regarding any deficiency noted.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


